
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Quayle (for
			 himself, Mr. Westmoreland,
			 Mr. Cole, Mrs. Blackburn, Mr.
			 Canseco, Mr. Boustany,
			 Mrs. Adams,
			 Mr. Grimm,
			 Mr. Brooks,
			 Mr. Farenthold,
			 Mr. Fincher,
			 Mr. Stutzman,
			 Mr. Ribble,
			 Mr. Wilson of South Carolina,
			 Mr. Roe of Tennessee,
			 Mr. Olson,
			 Mr. Marchant,
			 Mr. Gohmert,
			 Mr. Pompeo, and
			 Mr. Yoder) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President of the United States should appoint a
		  special counsel to investigate Operation Fast and Furious and the Attorney
		  General’s knowledge and management of Operation Fast and
		  Furious.
	
	
		Whereas, in November of 2009, Operation Fast and Furious
			 was initiated under Project Gunrunner;
		Whereas, under Operation Fast and Furious, the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives (ATF) sanctioned the sale of
			 hundreds of assault weapons to straw purchasers who transported the weapons
			 across the United States border and into the hands of Mexican criminals;
		Whereas, on December 14, 2010, 2 guns used in Operation
			 Fast and Furious were found at the scene of the murder of a Border Patrol
			 agent;
		Whereas, on May 3, 2011, the Attorney General testified
			 before the House Judiciary Committee and, when asked when he first knew about
			 operation Fast and Furious, he stated, I’m not sure of the exact date,
			 but I probably heard about Fast and Furious for the first time over the last
			 few weeks.;
		Whereas, beginning in July 2010, weekly memos addressed to
			 the Attorney General included briefings about Operation Fast and
			 Furious;
		Whereas, on November 8, 2011, the Attorney General
			 testified before the Senate Judiciary Committee and stated, I first
			 learned about the tactics and the phrase Operation Fast and Furious at the
			 beginning of this year, I think, when it became a matter of, I guess, public
			 controversy. In my testimony before the House committee I did say a few
			 weeks I probably could have said a couple of months …;
		Whereas, on December 8, 2011, the Attorney General
			 testified before the House Judiciary Committee and stated, he has no
			 intention in resigning and that no one should resign on the basis of
			 the information that he has;
		Whereas, on January 27, 2012, the Department of Justice
			 released documents regarding Operation Fast and Furious, which included e-mails
			 exchanged on December 14, 2010, between the Attorney General’s deputy chief of
			 staff and the United States Attorney for the district of Arizona, stating that
			 the Attorney General had been alerted of the shooting and death of a Border
			 Patrol agent: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President of the United States should appoint a
			 special counsel to investigate Operation Fast and Furious and the Attorney
			 General’s knowledge and management of Operation Fast and Furious.
		
